     Case 2:20-cv-01116-JAM-JDP Document 18 Filed 01/04/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    GRAME KALI KANONGATAA,                        Case No. 2:20-cv-01116-JAM-JDP (PC)
11                        Plaintiff,                SCREENING ORDER
12               v.                                 ORDER THAT PLAINTIFF:
13    SCOTT JONES, et al.,                               (1) FILE A THIRD AMENDED
                                                         COMPLAINT; OR
14                        Defendants.
                                                         (2) NOTIFY THE COURT THAT HE
15                                                       WISHES TO STAND BY HIS
                                                         COMPLAINT, SUBJECT TO
16                                                       DISMISSAL OF CLAIMS AND
                                                         DEFENDANTS CONSISTENT WITH
17                                                       THIS ORDER
18                                                  ECF No. 17
19                                                  SIXTY-DAY DEADLINE
20
21
             Plaintiff Grame Kali Kanongataa is a county jail inmate proceeding without counsel in
22
     this civil rights action brought under 42 U.S.C. § 1983. His initial complaint was dismissed with
23
     leave to amend. ECF No. 9. Plaintiff has since filed two amended complaints, ECF Nos. 14 &
24
     17, and I will screen the latter.1
25

26
             1
27             Subsequent complaints supersede their predecessors. See Loux v. Rhay, 375 F.2d 55, 57
     (9th Cir. 1967). Therefore, I will consider only the second amended complaint in screening
28   plaintiff’s claims.
                                                        1
     Case 2:20-cv-01116-JAM-JDP Document 18 Filed 01/04/21 Page 2 of 5


 1                                  Screening and Pleading Requirements

 2          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 4   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 5   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 7          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

15   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

16   n.2 (9th Cir. 2006) (en banc) (citations omitted).

17          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

18   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

19   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

20   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).
21   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

22   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

23   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

24                                                  Analysis

25          Plaintiff’s first complaint was deficient, in part, because it joined multiple, unrelated

26   claims against more than one defendant in violation of Fed. R. Civ. P. 20(a)(2). ECF No. 9 at 3.
27   He has done the same in his second amended complaint. The immediate complaint is difficult to

28   read because plaintiff’s handwriting is cramped and small. Nevertheless, I can make out at least
                                                          2
     Case 2:20-cv-01116-JAM-JDP Document 18 Filed 01/04/21 Page 3 of 5


 1   three unrelated claims.

 2          First, plaintiff challenges the validity of his conviction and argues that various Sacramento

 3   County agencies conspired to coerce him into taking a plea deal. ECF No. 17 at 3. This claim

 4   may be brought, if at all, in a habeas petition.2 See Wilkinson v. Dotson, 544 U.S. 74, 78 (2005)

 5   (“[A] prisoner in state custody cannot use a § 1983 action to challenge the fact or duration of his

 6   confinement . . . . He must seek federal habeas corpus relief (or appropriate state relief) instead.”)

 7   (internal quotation marks and citations omitted). In his requested relief, plaintiff also references

 8   ongoing state criminal proceedings and asks that I halt them by “emergency injunction.” ECF

 9   No. 17 at 11. Federal courts are, in most circumstances, prohibited from interceding in ongoing

10   state criminal proceedings. Younger v. Harris, 401 U.S. 37 (1971). There are limited exceptions,

11   such as where a defendant is subjected to double jeopardy. See Mannes v. Gillespie, 967 F.2d

12   1310, 1312 (9th Cir. 1992). I have reviewed the complaint and those exceptions do not appear to

13   be present.

14          Plaintiff’s second and third claims challenge county officials’ decisions3 to take custody

15   of his children. In his second claim, he challenges the placement of his children in foster care in

16   October of 2015 after his arrest. ECF No. 17 at 5. In his third claim, plaintiff alleges that, in May

17   2016, county officials took custody of his day-old infant. Id. “The Fourteenth Amendment

18   guarantees that parents will not be separated from their children without due process of law

19   except in emergencies.” Mabe v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d

20   1101, 1107 (9th Cir. 2001). The right to familial associations has both a procedural and
21   substantive component. Keates v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018). “While the right is

22   a fundamental liberty interest, officials may interfere with the right if they provide the parents

23   with fundamentally fair procedures.” Id. (citations and quotations omitted). The right to familial

24   association is violated where “a state official removes children from their parents without their

25   consent, and without a court order, unless information at the time of the seizure, after reasonable

26          2
              Later in his complaint, plaintiff argues that his defense counsel was ineffective. ECF
27   No. 17 at 6. This claim also must be brought, if at all, in a habeas petition.
            3
              In connection with these claims, plaintiff names numerous county agencies and several
28   individual social workers. ECF No. 17 at 5.
                                                         3
     Case 2:20-cv-01116-JAM-JDP Document 18 Filed 01/04/21 Page 4 of 5


 1   investigation, establishes reasonable cause to believe that the child is in imminent danger of

 2   serious bodily injury, and the scope, degree, and duration of the intrusion are reasonably

 3   necessary to avert the specific injury at issue.” Id. at 1237-38. Thus, to remove a child from a

 4   parent’s custody without judicial authorization, government officials must have “reasonable cause

 5   to believe that the child is likely to experience serious bodily harm in the time that would be

 6   required to obtain a warrant.” Demaree v. Pederson, 887 F.3d 870, 878 (9th Cir. 2018). “[O]nly

 7   official conduct that ‘shocks the conscience’ is cognizable as a due process violation.” Lemire v.

 8   California Dep’t of Corr. & Rehab., 726 F.3d 1062, 1075 (9th Cir. 2013). Plaintiff’s claims do

 9   not meet the foregoing standards because they lack the necessary context. He does not allege

10   what, if any, state proceedings have occurred regarding placement of the children. And these two

11   claims do not appear to be related insofar as the infant was not yet born at the time his other

12   children were allegedly placed in foster care. They cannot proceed in the same action.

13           Plaintiff may choose to file an amended complaint which addresses these deficiencies, or

14   he may stand on his complaint. If he chooses to stand on his complaint, I will recommend that it

15   be dismissed.

16           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

17   Fed. R. Civ. P. 8(a), but must state what actions each named defendant took that deprived plaintiff

18   of constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d

19   930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a claim to

20   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
21   Plaintiff must allege that each defendant personally participated in the deprivation of his rights.

22   See Jones, 297 F.3d at 934. Plaintiff should note that a short, concise statement in which the

23   allegations are ordered chronologically will help the court identify his claims. Plaintiff should

24   describe how each defendant wronged him, the circumstances surrounding each of the claimed

25   violations, and any harm he suffered.

26           If plaintiff decides to file an amended complaint, the amended complaint will supersede
27   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

28   banc). This means that the amended complaint must be complete on its face without reference to
                                                         4
     Case 2:20-cv-01116-JAM-JDP Document 18 Filed 01/04/21 Page 5 of 5


 1   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

 2   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

 3   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

 4   sufficient detail. The amended complaint should be titled “Third Amended Complaint” and refer

 5   to the appropriate case number.

 6            Accordingly, it is ORDERED that

 7            1. Within sixty days from the service of this order, plaintiff must either file an

 8   Amended Complaint or advise the court he wishes stand by his current complaint.

 9            2. Failure to comply with this order may result in the dismissal of this action.

10            3. The clerk’s office is directed to send plaintiff a complaint form.

11
     IT IS SO ORDERED.
12

13
     Dated:      December 31, 2020
14                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
